Appeal by the employer and carrier from an award for death benefits to the executrix of the deceased widow of Zola A. Cooley. The accident, death and causal relationship, are not questioned. The deceased was stabbed by a co-worker upon the premises of the employer, and while engaged in the regular course of his employment. The award is opposed upon the claim that the injury and death did not arise out of the employment. The board found that the injuries resulting in death arose out of and in the course of employment, and that the deceased employee did not initiate any assault and was not the aggressor. The record justifies such findings. Decision and award affirmed, with costs to the Workmen’s Compensation Board. All concur.